DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2, claims 12-20, in the reply filed on 4/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  In claims 17 and 19, the “incudes’ must be changed to –includes--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0085649 (hereafter Park).
Regarding claim 12, Park, as shown in figures 10-11, discloses an inductor comprising:
	a main body (the multilayer circuit as shown in figure 11);
	a line (the metal line 100 of conductor W1-W4) in the main body;
	a first outer electrode (considering any one of electrodes W1-W4: S1-S7 and the input signal electrode) that is provided on the main body and that is connected to a first end portion of the line;
	a second outer electrode (any other electrode opposite the first electrode of W1-W4) that is provided on the main body and that is connected to a second end portion of the line; and
	an open stub (OST1-OST4) that is positioned in the main body and that is connected to the line.
	Park is silent about the material of the body is made of a ferrite material.
	However, inductor having ferrite body is old and well known in the art.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of the body is made of a ferrite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
claim 13, Park discloses the open stub is configured as a via provided in the main body (noted: from layer L3 going down to about layer 4; see fig. 11).
	Regarding claims 14-15, Park does not discloses the open stub is configured in a meander pattern, or configured as a substantially fan-shaped wiring pattern or a stepwise wiring pattern.
	Open stub having is configured in a meander pattern, or configured as a substantially fan-shaped wiring pattern or a stepwise wiring pattern is old and well known in the art.  And, it is noted that the stub can be changed as needed for a specific frequency (see par. 36).
Therefore, it would have been an obvious matter of design choice to change the shape of the open stub to be configured in a meander pattern, or configured as a substantially fan-shaped wiring pattern or a stepwise wiring pattern in order to meet s specific requirement when designing to open stub.  Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailly, 149 USPQ 233.
Regarding claims 16 and 18, Park is silent about an attenuation band of the open stub is higher than an attenuation band of the ferrite material.
It is noted that the stub can be changed as needed for a specific frequency (see par. 36).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an attenuation band of the open stub is higher than an attenuation band of the ferrite material, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claims 17 and 19, Park is silent about an attenuation band of the open stub at least includes a frequency of not less than about 2.4 GHz.
It is noted that the stub can be changed as needed for a specific frequency (see par. 36).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an attenuation band of the open stub at least includes a frequency of not less than about 2.4 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 20, Park discloses apparatus comprising the inductor according to claim 12.
	It noted that the recitation that "A radio apparatus ..” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim follow the preamble is a self-contained description of the structure not depend for completeness upon the introductory clause.  Kropa V. Robie, 88 USPQ 478 (CCPA 1951).
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180082930 discloses an inductor having a ferrite body.

	US 20160276733 discloses an inductor having an open stub which can be meandering or linear or may have another irregular shape (par.114).
	US 20130068515 discloses an inductor having an open stub which can be swirling, meandering, or the like (par.39).
	US 20170245359 discloses an inductor having an open stub (radial stub) which has a fan-shaped (fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HOA C NGUYEN/Primary Examiner, Art Unit 2847